NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 12 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-10500

                Plaintiff-Appellee,             D.C. No. 2:16-cr-00236-LRH

 v.
                                                MEMORANDUM*
CHARLES ELMER ROUSH,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Larry R. Hicks, District Judge, Presiding

                             Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Charles Elmer Roush appeals from the district court’s judgment and

challenges his guilty-plea conviction and 60-month sentence for violation of the

Sexual Offender Registration and Notification Act, 18 U.S.C. § 2250(a). Pursuant

to Anders v. California, 386 U.S. 738 (1967), Roush’s counsel has filed a brief



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Roush the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Roush waived his right to appeal his conviction and any aspect of his

sentence other than his above-Guidelines custodial sentence and supervised release

term. Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to the custodial sentence

or the term of supervision. We therefore affirm as to those issues. We dismiss the

remainder of the appeal in light of the valid appeal waiver. See United States v.

Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                           2                                     17-10500